FOLLETT, J.
The defendants insist that the plaintiff’s present estate began May 1, 1881, after the elevated road was in operation, and that he must be deemed to have taken his lease with reference to its existence, and that he is not entitled to injunctive relief for any permanent injury to the easements appurtenant to his estate, nor to damages caused by the operation of the road since that date. On and prior to May 1, 1881, Simon and David Witmark were possessed of an estate for years in Nos. 324 to 330 Ninth avenue, together with the right of renewal for two terms of 21 years each under four leases, one for each lot. On the date last mentioned the four old leases were given up, and five new ones were taken in their places, and it is insisted that this amounted to a surrender of the leasehold estate created by the original leases. A surrender is a falling of a lesser estate into a greater, like an estate for years into an immediate remainder in fee. The estate held by the Witmarks was one which could be extinguished by a surrender to the owners of the remainder in fee. Neither the surrender nor the destruction of the written evidence of the title to an estate effects a surrender of an estate unless the parties so intend. A deed or lease is not the estate, but only the evidence of it, and the destruction or surrender of the written instrument does not necessarily effect a surrender of the estate. Presumptively the surrender of a written lease by the lessee to the lessor, accompanied by the acceptance of a new lease, effects, as between the parties, a surrender of the estate held under the old. lease'; but it is a rebuttable presumption, especially as between third parties, and when there is no ground for the application of the doctrine of estoppel. Van Rensselaer v. Penniman, 6 Wend. 571; Lawrence v. Brown, 5 N. Y. 394-404; Coe v. Hobby, 72 N. Y. 146; Abell v. Williams, 3 Daly, 17. In Coe v. Hobby, supra, it was said:
“A surrender is-implied, and so effected, by operation of law, within the statute quoted, when another estate is created by the reversioner or remainder-man with the assent of the termor, incompatible with the existing estate or term. In the case of a term for years or for life it may be' by the acceptance by the lessee or termor of an estate incompatible with the term, or by the talcing of a new lease by a lessee. It will not be implied against the intent of the parties, as manifested by their acts; and, when such intention cannot be presumed without doing violence to common sense, the presumption will not be supported.”
In 1871 the Witmarks paid $52,500 for the leasehold interest in the four lots, and prior to May 1, 1881, they erected on the demised premises a new and valuable building fronting on West Twenty-Ninth street, and it is unreasonable to presume that they intended to surrender their estate in the premises without any compensation whatever. The transaction of May 1, 1881, was simply a division of the premises into five tenements or .lots instead of four, for the purpose of enabling the cotenants to partition their interests as between themselves. The rent reserved by the five leases was the same as that reserved by the four, and the new leases contained the same covenants and conditions as the old ones. The Witmarks did not surrender possession of the premises, and they did not intend to give up their estate created by the original leases,- nor did the land*779lord understand that it was receiving a surrender of the original-estate. It has long been the policy of England and of this state to permit to be surrendered for the purpose of obtaining renewals, without terminating, the estate created by the original leases. 4 Geo. H. c. 28, § 5; 16 Pick. St. 255; 2 Jones & V. Laws N.Y. 240; 1 Rev. Laws, (Kent & R.) 144; 1 Rev. St. p. 744, § 2. From the evidence contained in the record we think that the referee well found' as a fact that the lease of May 1, 1881, simply continued the estate-created by the leases on November 30,1869. When a lease has been taken since the construction of the elevated road it is held -that it must be presumed that the rent was fixed with reference to the advantages and disadvantages of the road to the demised premises.. Kernochan v. Railroad Co., 128 N. Y. 559, 29 N. E. 65. In this case there is no room for such a presumption, for the ground rent was-fixed in 1869, and since that time valuable buildings have been erected on .the premises by the Witmarks and their predecessors in the leasehold estate.
No error was committed in receiving in evidence the lease of December 1, 1890, and in permitting the plaintiff to recover damages for the diminished rental value since that date. The new lease was but a renewal of the former one, pursuant to a covenant that it should be renewed, and it continued the original term. Gibbes v. Jenkins, 3 Sandf. Ch. 130; Collett v. Hooper, 13 Ves. 255.
No error was committed in permitting Marcus Witmark to testify to the valuations placed on Nos. 328 and 330 when the property was divided between the cotenants. There was no evidence that there was any written contract dividing the property, or that there was any written evidence of the price agreed on. '
It is urged that the referee erred in permitting Levy to testify that the value of real estate in .the avenues and streets near the property in question, and its rental- value, had recently advanced. The point of the objection seems to be that the witness should have been required to specify the property to which he referred, and, if sold, the prices for which sold, or, if rented, the prices at which rented during the period covered, so that the referee might judge whether values had risen or fallen. The witness did point out many pieces of property, stating prices at which they had been sold, and the sums for which rented, and clearly showed a sufficient acquaintance with real estate in that vicinity to qualify him to testify as to values. If we should limit the evidence of .the value of real estate to actual sales, it would be very difficult, if not impossible, to establish the value of that which, for a long time, had not been in the market All doubt of the competency of the witness and about his familiarity with the fee and rental value of property in the vicinity of the plaintiff’s property was removed by the cross-examination of the defendants’ counsel. The rulings challenged by the appellants in respect to the testimony of Beaver and Alexander are entirely unimportant, and the evidence admitted could not have affected the result: The referee found that the plaintiff’s leasehold estate is subject to a mortgage owned by Jesse A. Marshall, who is not a *780party to the action. By his conclusions of law he directed that the .plaintiff should be required to procure a release of her lien upon the easements on receiving the fee damages. The plaintiff’s attorney, in entering the judgment, neglected to insert an appropriate provision to that effect. It was not necessary for the defendants to appeal to correct the judgment, which could have been readily done by a motion. However, the plaintiff committed the first fault. It seems to us that the judgment should be modified so as to conform to the referee’s decision, and, as modified, affirmed, without costs to •either party. All concur.